Name: 1999/58/EC: Commission Decision of 11 January 1999 allocating import quotas for the fully halogenated chlorofluorocarbons 11, 12, 113, 114 and 115, other fully halogenated chlorofluorocarbons, halons, carbon tetrachloride, 1,1,1-trichloroethane, hydrobromofluorocarbons and methyl bromide for the period 1 January to 31 December 1999, and in addition, allocating placing on the market quotas for hydrochlorofluorocarbons for the period 1 January to 31 December 1999 (notified under document number C(1998) 4563) (Only the Dutch, English, French, German, Greek, Italian, Portuguese, Spanish and Swedish texts are authentic) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: natural environment;  deterioration of the environment;  chemistry;  international trade;  international affairs;  production
 Date Published: 1999-01-26

 Avis juridique important|31999D00581999/58/EC: Commission Decision of 11 January 1999 allocating import quotas for the fully halogenated chlorofluorocarbons 11, 12, 113, 114 and 115, other fully halogenated chlorofluorocarbons, halons, carbon tetrachloride, 1,1,1-trichloroethane, hydrobromofluorocarbons and methyl bromide for the period 1 January to 31 December 1999, and in addition, allocating placing on the market quotas for hydrochlorofluorocarbons for the period 1 January to 31 December 1999 (notified under document number C(1998) 4563) (Only the Dutch, English, French, German, Greek, Italian, Portuguese, Spanish and Swedish texts are authentic) (Text with EEA relevance) Official Journal L 019 , 26/01/1999 P. 0010 - 0017COMMISSION DECISION of 11 January 1999 allocating import quotas for the fully halogenated chlorofluorocarbons 11, 12, 113, 114 and 115, other fully halogenated chlorofluorocarbons, halons, carbon tetrachloride, 1,1,1-trichloroethane, hydrobromofluorocarbons and methyl bromide for the period 1 January to 31 December 1999, and in addition, allocating placing on the market quotas for hydrochlorofluorocarbons for the period 1 January to 31 December 1999 (notified under document number C(1998) 4563) (Only the Dutch, English, French, German, Greek, Italian, Portuguese, Spanish and Swedish texts are authentic) (Text with EEA relevance) (1999/58/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3093/94 of 15 December 1994 on substances that deplete the ozone layer (1), and in particular Article 4(8) and Article 7(2) thereof,Whereas Article 7(1) of Regulation (EC) No 3093/94 states that without prejudice to Article 4(8) and unless the substances are intended for destruction by a technology approved by the Parties, for feedstock use in the manufacture of other chemicals or for quarantine and pre-shipment, the release for free circulation in the Community of controlled substances imported from third countries shall be subject to quantitative limits;Whereas the quantitative limits for the release into free circulation in the Community of controlled substances are set out in Annex II and Article 4(8) of Regulation (EC) No 3093/94; whereas these limits may be modified pursuant to Article 7(3);Whereas any modification of these quantitative limits may not lead to Community consumption of controlled substances exceeding the quantitative limits established according to the Montreal Protocol on substances that deplete the ozone layer;Whereas Article 4(8) of Regulation (EC) No 3093/94 defines the total calculated level of hydrochlorofluorocarbons (HCFCs) which producers and importers may place on the market or use for their own account in the period 1 January to 31 December 1995 and in each 12-month period thereafter; whereas this corresponds to a quantity of 8 079 ODP tonnes;Whereas the Commission is required, under Article 4(8), in accordance with the procedure laid down in Article 16, to assign a quota to each producer or importer when the total quantity of HCFCs which producers and importers place on the market or use for their own account reaches 80 % of the quantitative limit established or at the latest on 1 January 2000, whichever comes first;Whereas the 80 % threshold has been reached in the year 1997; whereas it is likely that this will also be the case in 1998 making it necessary to assign placing on the market quotas for HCFCs for 1999;Whereas the Commission is required under Article 7(2) of Regulation (EC) No 3093/94 to allocate quotas for controlled substances to undertakings each year in accordance with the procedure set out in Article 16;Whereas the Commission has published a notice to importers in the European Community of controlled substances that deplete the ozone layer (2) and has thereby received applications for import quotas;Whereas the applications for import quotas of the chlorofluorocarbons 11, 12, 113, 114 and 115 and halons exceed the import quotas available under Article 7(2); therefore the Commission cannot satisfy the applications;Whereas some of the applications from the producers of ODS in the Community have been made for specific contingency purposes of possible breakdown of production, technical failure and non-availability of the substances in the Community; whereas requests by a producer to import under a contingency quota can only be considered following interruption to normal supply and non-availability of the substances within the Community;Whereas the allocation of individual quotas to producers and importers is based on the principles of continuity, equality and proportionality; whereas, in establishing quotas, the Commission has been guided by the need to reduce further the production, import and use of substances which damage the ozone layer while interfering in the market as little as possible;Whereas for methyl bromide the import quotas are allocated to the primary importers, considered by the Commission to be the importers who deal directly by way of invoicing with the producers outside the Community; whereas a reserve of 100,6 ODP tonnes of methyl bromide is retained for allocation during 1999 in accordance with the Article 16 procedure;Whereas it is appropriate to retain part of the total HCFC placing on the market quota for allocation to importers in the Community who are not engaged in the production of HCFCs; whereas, in 1998, the level of imports is 4 % of the total quota available; whereas it is appropriate in 1999 to retain 4 % of the total quota for allocation to importers who are not engaged in the production of HCFCs; whereas this corresponds to a quantity of 323 ODP tonnes;Whereas the HCFC placing on the market quota for each producer in the Community in 1999 shall reflect the market share which that producer reached in 1996, calculated in ODP tonnes; whereas it is appropriate to retain 1996 as a base-year; whereas it is considered appropriate to allocate the total available HCFC quantity of 7 756 ODP tonnes between producers without leaving a reserve;Whereas import licences shall be issued by the Commission in accordance with Article 6 of the aforesaid Regulation, after verification of compliance by the importer with Articles 7, 8 and 12;Whereas the release for free circulation in the Community of chlorofluorocarbons 11, 12, 113, 114 and 115, other fully halogenated chlorofluorocarbons, halons, carbon tetrachloride, 1,1,1-trichloroethane and hydrobromofluorocarbons imported from any State not party is prohibited in accordance with Article 8 of Regulation (EC) No 3093/94;Whereas the measures provided for in this Decision are in accordance with the opinion of the committee established by Article 16 of the same Regulation,HAS ADOPTED THIS DECISION:Article 1 1. The quantity of chlorofluorocarbons 11, 12, 113, 114 and 115 subject to Regulation (EC) No 3093/94 which may be released for free circulation in the European Community in 1999 from sources outside the Community shall be 0 ODP weighted tonnes.2. The quantity of chlorofluorocarbons 11, 12, 113, 114 and 115 subject to Regulation (EC) No 3093/94 which may be released for free circulation in the European Community in 1999 from sources outside the Community shall be 1 600 ODP weighted tonnes of virgin material for use as feedstock.3. The quantity of chlorofluorocarbons 11, 12, 113, 114 and 115 subject to Regulation (EC) No 3093/94 which may be released for free circulation in the European Community in 1999 from sources outside the Community shall be 1 400 ODP weighted tonnes.4. The quantity of other fully halogenated chlorofluorocarbons subject to Regulation (EC) No 3093/94 which may be released for free circulation in the European Community in 1999 from sources outside the Community shall be 0 ODP weighted tonnes.5. The quantity of halons subject to Regulation (EC) No 3093/94 which may be released for free circulation in the European Community in 1999 from sources outside the Community shall be 0 ODP weighted tonnes.6. The quantity of carbon tetrachloride subject to Regulation (EC) No 3093/94 which may be released for free circulation in the European Community in 1999 from sources outside the Community shall be 15 106 ODP weighted tonnes of virgin material for use as feedstock or as a processing agent.7. The quantity of 1,1,1-trichloroethane subject to Regulation (EC) No 3093/94 which may be released for free circulation in the European Community in 1999 from sources outside the Community shall be 0,496 ODP weighted tonnes of virgin material to be used as feedstock or as a processing agent.8. The quantity of methyl bromide subject to Regulation (EC) No 3093/94 which may be released for free circulation in the European Community in 1999 shall be 5 870 ODP weighted tonnes of virgin material for uses other than feedstock and quarantine and preshipment.9. The quantity of hydrobromofluorocarbons subject to Regulation (EC) No 3093/94 which may be released for free circulation in the European Community in 1999 from sources outside the Community shall be 0 ODP weighted tonnes.Article 2 1. The quantity of virgin carbon tetrachloride which may be imported by producers of ozone depleting substances in the European Community in 1999 for their own use as contingency against a possible breakdown of production or technical failure and where the substance is not available in the Community shall be 2 200 ODP weighted tonnes.2. Any quantity of virgin carbon tetrachloride imported by producers of ozone depleting substances from sources outside the Community for the purposes defined in paragraph 1 of this Article shall be accounted for as production of carbon tetrachloride.3. The quantity of virgin 1,1,1-trichloroethane which may be imported by producers of ozone depleting substances in the European Community in 1999 for their own use as contingency against a possible breakdown of production or technical failure and where the substance is not available in the Community shall be 2 000 ODP weighted tonnes.4. Any quantity of virgin 1,1,1-trichloroethane which is imported by producers of ozone depleting substances from sources outside the Community for the purposes defined in paragraph 3 of this Article shall be accounted for as the production of 1,1,1-trichloroethane.Article 3 1. The quantity of hydrochlorofluorocarbons subject to Regulation (EC) No 3093/94 which producers and importers may place on the market or use for their own account within the Community in 1999 shall be 8 079 ODP tonnes.2. The quantity of hydrochlorofluorocarbons subject to Regulation (EC) No 3093/94 which producers may place on the market or use for their own account within the Community in 1999 shall be 7 756 ODP tonnes.3. The quantity of hydrochlorofluorocarbons subject to Regulation (EC) No 3093/94 to be allocated by the Commission to importers within the Community who are not engaged in the production of HCFCs shall be 323 ODP tonnes.Article 4 1. The allocation of import quotas for chlorofluorocarbons 11, 12, 113, 114 and 115, carbon tetrachloride, 1,1,1-trichloroethane and methyl bromide during the period 1 January to 31 December 1999 shall be for the purposes indicated and to the companies indicated in Annex IIa hereto.2. The allocation of quotas for the placing on the market or use for their own account of hydrochlorofluorocarbons by producers and importers in the Community during the period 1 January to 31 December 1999 shall be to the undertakings indicated in Annex IIb hereto.3. The import quotas for chlorofluorocarbons 11, 12, 113, 114 and 115, carbon tetrachloride, 1,1,1-trichloroethane and methyl bromide during the period 1 January to 31 December 1999 shall be as set out in Annex IIIa (3) hereto.4. The quotas for the placing on the market or use for their own account of hydrochlorofluorocarbons by producers and importers in the Community during the period 1 January to 31 December 1999 shall be as set out in Annex IIIb (4).Article 5 This Decision is addressed to the undertakings listed in Annex I hereto.Done at Brussels, 11 January 1999.For the CommissionRitt BJERREGAARDMember of the Commission(1) OJ L 333, 22. 12. 1994, p. 1.(2) OJ C 242, 1. 8. 1998, p. 6.(3) Annex III is not published because it contains confidential commercial information.ANEXO I - BILAG I - ANHANG I - Ã Ã Ã Ã Ã Ã Ã Ã Ã  I - ANNEX I - ANNEXE I - ALLEGATO I - BIJLAGE I - ANEXO I - LIITE I - BILAGA I AlliedSignal Fluorochemicals Europe BVKempenweg 90NL-6000 AG WeertAusimont SpAVia S. Pietro 50/aI-20021 Bollate - MIChemical Industries of Northern Greece SAThessaloniki PlantPO Box 10183GR-54110 ThessalonikiDuPont de Nemours (Nederland) BVBaanhoekweg 22NL-3300 AC DordrechtElf Atochem SACours Michelet - La DÃ ©fense 10F-92091 Paris La DÃ ©fenseICI KleaPO Box 13, The HeathRuncorn CheshireWA7 4QFUnited KingdomRhodia LtdPO Box 46 - St Andrews RoadAvonmouthBristol BS11 9YFUnited KingdomSolvay Fluor und Derivate GmbHHans-BÃ ¶ckler-Allee 20D-30173 HannoverAgroquÃ ­micos de Levante SAAvda. Primado Reig. 129 - 4 ° BE-46020 ValenciaAlbemarle SAAv. Louise 523 (BoÃ ®te 19)B-1050 BruxellesAlfa Agricultural Supplies SA13, Tim. Filimonos str.GR-11521 AthensBiochem IbÃ ©ricaApartado 250, JardiaP-2870 MontijoBromine and Chemicals Ltd201 Haverstock HillHampsteadLondon NW3 4QGUnited KingdomEurobrom BVPostbus 158NL-2280 AD RijswijkGreat Lakes Chemical (Europe) LtdPO Box 44, Oil Sites RoadEllesmere PortSouth Wirral L65 4GDUnited KingdomHarlow Chemical Company LtdTemplefieldsHarlow, EssexCM20 2BHUnited KingdomMebrom NVAssenedestraat 4B-9940 ErtveldeMetron Technology (Deutschland) GmbHSaturnstraÃ e 48Postfach 1243D-85609 AschheimMetron Technology (Italia) SrlVia per OrnagoI-20040 BelluscoMetron Technology (UK) Ltd2 Gregory RoadKirkton Campus, LivingstoneWest Lothian EH54 7DRUnited KingdomNeoquÃ ­mica - ExportaÃ §Ã £o EApartado 97P-2580 CarregadoOlin-HuntKeetberglaan 1 AHavennr 1061B-2070 ZwijndrechtZeneca AgrochemicalsFernhurst HaslemereSurrey GU27 3JEUnited KingdomAB NinolabP.O. Box 137S-194 22 Upplands VÃ ¤sbyADVchemLa Carretera 31E-08776 Sant Pere de Ruidebitlles (Barcelona)Alcobre SAC/Luis I, Nave 6-BE-28031 MadridAsahi Glass Europe BVWorld Trade CenterStrawinskylaan 1525NL-1077 XX AmsterdamBayer Hispania SAC/Pau ClarÃ ­s 196E-08037 BarcelonaBoucquillon NVNijverheidslaan 38B-8540 DeerlijkCalorie503 Rue HÃ ©lÃ ¨ne BoucherZ.I. BucB.P. 33F-78534 Buc CedexCaraibes Froid SARLB.P. 6033Ste ThÃ ©rÃ ¨seF-97219 Fort-de-FranceCelotex LimitedWarwick House27/31 St Mary's RoadEalingLondon W5 5PRUnited KingdomEfisol14/24 Rue des AgglomÃ ©rÃ ©sF-92024 Nanterre CedexFibran SA6th km ThessalonikiOreokastroP.O. Box 40306GR-56010 ThessalonikiFiocco Trade S.L.C/Molina n ° 16, Pta 5E-46006 ValenciaGalco SAAvenue Carton de Wiart 79B-1090 BruxellesGalex SAB.P. 128F-13321 Marseille Cedex 16Gasco NVAssenedestraat 4B-9940 ErtveldeGreencool RefrigerantsUnit 12Park Gate Business CentreChandlers WayPark GateSouthampton SO31 1FQUnited KingdomGuido Tazzetti & Co.Strada Settimo 266I-10156 TorinoH & H International Ltd25 Richmond AvenueLondon SW20 8LAUnited KingdomHRP Refrigerants LtdGellihirion Industrial EstatePontypridd CF37 5SXUnited KingdomICC Chemicals (UK) LtdNorthbridge RoadBerkhamstedHertfortshire HP4 1EFUnited KingdomKal y SolP.I. Can RocaC/Sant Marti s/n °E-08107 Martorelles (Barcelona)Nagase Europe LtdCrown House143 Regent StreetLondon WIR 7LBUnited KingdomPlasfi SACtra Montblanc, s/n °E-43420 Sta Coloma de Queralt (Tarragona)Polar Cool S.L.C/Valdemorillo 8P.I. Ventorro del CanoC/Valdemorillo 8E-28925 AlcorcÃ ³n (Madrid)PromosolBld Henri CahnB.P. 27F-94363 Bry-sur-Marne CedexQuimidroga SACalle Tuset 26E-08006 BarcelonaRefrigerant Products LtdN9 Central Park EstateWestinghouse RoadTrafford ParkManchester M17 1PGUnited KingdomResina Chemie BVKorte Groningerweg 1ANL-9607 PS FoxholSynthesia EspaÃ ±ola SAC/Conde Borrell 62E-08015 BarcelonaSJB Chemical Products BVWellerondom 11NL-3231 XV BrielleUniversal Chemistry & Technology (UCT) SpAV. le A. Filippetti 20I-20122 MilanoVuoksi YhtiÃ ¶ OyOs. Lappeentie 12FIN-55100 ImatraANNEX IIa GROUP I Import quotas for virgin chlorofluorocarbons 11, 12, 113, 114 and 115 allocated to importers in accordance with Regulation (EC) No 3093/94 for the use as feedstock CompanyZeneca (UK)Import quotas for recovered chlorofluorocarbons 11, 12, 113, 114 and 115 allocated to importers in accordance with Regulation (EC) No 3093/94 for destruction CompanySolvay (D)GROUP IV Import quotas for virgin carbon tetrachloride allocated to importers in accordance with Regulation (EC) No 3093/94 for the use as feedstock or as a processing agent CompanyAlliedSignal (NL)CING (GR)Harlow (UK)Rhodia (UK)Import quotas for virgin carbon tetrachloride allocated to importers in accordance with Regulation (EC) No 3093/94 for use as feedstock for contingency purposes CompanyICI (UK)GROUP V Import quotas for virgin 1,1,1-trichloroethane allocated to importers in accordance with Regulation (EC) No 3093/94 for the use as feedstock or as a processing agent CompanyMetron (D)Metron (I)Metron (UK)Olin Hunt (B)Import quota for virgin 1,1,1-trichloroethane allocated to importers in accordance with Regulation (EC) No 3093/94 for the use as feedstock for contingency purposes CompanyElf Atochem (F)GROUP VI Import quotas for methyl bromide allocated to importers in accordance with Regulation (EC) No 3093/94 for the use as soil fumigation and other uses subject to quotas CompanyAlbemarle (B)Alfa Supplies (GR)AgroquÃ ­micos de Levante (E)Biochem IbÃ ©rica (P)Bromine (UK)Eurobrom (NL)Great Lakes (UK)Mebrom (B)NeoquÃ ­mica (P)ANNEX IIb Quotas for placing on the market or use for their own account of hydrochlorofluorocarbons by producers and importers in the Community during the period 1 January to 31 December 1999 shall be assigned to the undertakings indicated below PRODUCER AlliedSignal (NL)Ausimont (I)CING (GR)DuPont (NL)Elf Atochem (E, F)ICI (UK)Rhodia (UK)Solvay (B, D, F)IMPORTER AB Ninolab (S)ADVchem (E)Alcobre (E)Asahi Glass (NL)Bayer Hispania (E)Boucquillon (B)Calorie (F)Caraibes Froid (F)Celotex (UK)Efisol (F)Fibran (GR)Fiocco (E)Galco (B)Galex (F)Gasco (B)Greencool (UK)Guido Tazzetti (I)H& H International (UK)HRPR (UK)ICC Chemicals (UK)Kal y Sol (E)Nagase & Co (UK)Plasfi (E)Polarcool (E)Promosol (F)Quimidroga (E)Refrigeration Prod. (UK)Resina (NL)SJB Chemical (NL)Synthesia EspaÃ ±ola (E)UCT (I)Vuoksi (FIN)